 


109 HR 4144 IH: To eliminate the requirement that States collect Social Security numbers from applicants for recreational licenses.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4144 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. English of Pennsylvania (for himself, Mr. Holden, Ms. Hart, and Mr. Platts) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To eliminate the requirement that States collect Social Security numbers from applicants for recreational licenses. 
 
 
1.Elimination of requirement that States collect social security numbers from applicants for recreational licensesSection 466(a)(13)(A) of the Social Security Act (42 U.S.C. 666(a)(13)(A)) is amended by striking recreational license,.   
 
